EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claims 5, 10, 15 and 20 have been canceled.
	Claim 1 has been amended as:
	A method for determining a resource for an acknowledgement signal by a user equipment (UE) in a wireless communication system, the method comprising:
	receiving, by a transceiver of the UE, a parameter associated with one or more resource blocks (RBs) for periodic transmission of a channel quality indication (CQI) signal in an operating bandwidth;
	determining, by a controller of the UE, an RB for transmission of the acknowledgement signal, based on the parameter; and
	transmitting, by the transceiver, the acknowledgement signal on the determined RB, 
	wherein the RB for the transmission of the acknowledgement signal is not closer to an end of the operating bandwidth than the one or more RBs for periodic transmission of the CQI signal, and
	wherein the parameter is used as an offset value for determining the RB in the operating bandwidth.


	Claim 6 has been amended as:
	A user equipment (UE) in a wireless communication system, the UE comprising:
	a transceiver configured to transmit and receive a signal over a network;
	a controller configured to control receiving a parameter associated with one or more resource blocks (RBs) for periodic transmission of a channel quality indication (CQI) signal in an operating bandwidth, determining an RB for transmission of an acknowledgement signal, based on the parameter, and transmitting the acknowledgement signal on the determined RB, 
	wherein the RB for the transmission of the acknowledgement signal is not closer to an end of the operating bandwidth than the one or more RBs for periodic transmission of the CQI signal, and 
	wherein the parameter is used as an offset value for determining the RB in the operating bandwidth.

	Claim 11 has been amended as:
	A method for determining a resource for an acknowledgement signal by a base station in a wireless communication system, the method comprising:
	transmitting, by a transceiver of the base station, a parameter associated with one or more resource blocks (RBs) for periodic transmission of a channel quality indication (CQI) signal in an operating bandwidth; and
	receiving, by a controller of the base station, the acknowledgement signal on an RB determined based on the parameter,
	wherein the RB for reception of the acknowledgement signal is not closer to an end of the operating bandwidth than the one or more RBs for periodic transmission of the CQI signal, and
	wherein the parameter is used as an offset value for determining the RB in the operating bandwidth.

	Claim 16 has been amended as:
	A base station in a wireless communication system, the base station comprising:
	a transceiver configured to transmit and receive a signal over a network; and
	a controller configured to control transmitting a parameter associated with one or more resource blocks (RBs) for periodic transmission of a channel quality indication (CQI) signal in an operating bandwidth, and receiving the acknowledgement signal on an RB determined based on the parameter,
	wherein the RB for reception of the acknowledgement signal is not closer to an end of the operating bandwidth than the one or more RBs for periodic transmission of the CQI signal, and
	wherein the parameter is used as an offset value of the determining the RB in the operating bandwidth.

3.	Authorization for this examiner’s amendment was given in an interview with Attorney Robert W. Griffith on July 22, 2022.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412